Fourth Court of Appeals
                                     San Antonio, Texas
                                          December 11, 2013

                                         No. 04-13-00691-CR

                                     IN RE Anthony JACKSON

                                   Original Mandamus Proceeding 1

                                                ORDER

       On October 7, 2013, relator Anthony Jackson filed a pro se petition for writ of mandamus
complaining of the trial court’s failure to rule on his pending pro se motion requesting appointment
of counsel. This court requested a response to the petition for writ of mandamus on October 8,
2013, but no response has been filed. The court has considered relator’s petition and has
determined that relator is entitled to the relief requested. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Ron Rangel is ORDERED to consider and rule upon Jackson’s pending
motion for appointment of counsel. The writ will issue only if we are notified that Judge Rangel
has not done as directed within twenty-eight days from the date of this order.

        It is so ORDERED on December 11, 2013.


                                                                 _____________________________
                                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2013.

                                                                 _____________________________
                                                                 Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 1998CR0872, styled The State of Texas v. Anthony Maurice Jackson,
pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.